Your Excellency, President of the 75th Session of the General Assembly, Your Excellencies Heads of State and Government,
Your Excellency Mr. Antonio Guterres, the Secretary General of the United Nations,
Distinguished Delegates,
Ladies and Gentlemen.
Mr. President,
It affords me great pleasure to congratulate you on your election to direct the work of this historic 75th session of the General Assembly. Such an honour bears testimony to your undoubted dynamism and diplomatic skills, which will in no small measure positively affect the outcome of the work of this Assembly. I assure you of my delegation’s full support and co-operation in all your endeavours during your tenure of office.
Permit me also to pay tribute to your predecessor, Professor Tijjani Muhammad-Bande, for his outstanding leadership of the 74th session. We congratulate him also on the many initiatives that he took in the furtherance of the work of our Organization during arguably the most challenging session in this century.
To Secretary General Antonio Guterres, I extend my country’s gratitude and support for the sterling work he continues to do against great odds. We particularly commend him for his efforts and commitment in transforming the United Nations development system. We also recognize his tireless efforts in the daunting task of strengthening and streamlining the peace and security architecture to better integrate prevention, peace-making and peacebuilding. The energy towards a global ceasefire during the pandemic is worthy of special mention.
Mr. President
I wish to acknowledge this session’s theme: “The future we want, the United Nations we need; reaffirming our commitment to multilateralism” that is not only apt but also greatly inspired.
Three quarters of a century ago, our forebears came together in San Francisco and signed the Charter of the United Nations.
This Session therefore marks the commemoration of the 75th anniversary of the creation of the United Nations. We do so at a critical time and juncture in human history, which calls for true reflection on the role of the United Nations in the 21st century — the organization upon which humanity continues to place so much faith and hope for a better life for all.
Since that time, the United Nations has been, and will always be, the symbol of humankind’s fervent desire to conduct its affairs for eternal survival. The UN has achieved and made significant strides in addressing many of the serious challenges facing the International Community. When the dark clouds of war threatened to engulf the world with a catastrophe of unimaginable proportions, humankind found the strength within itself to negate the Armageddon. We also recall that the UN played a significant role in easing the pangs of decolonization.
The purpose and principles of the UN Charter continue to be relevant today as they were seventy-five years ago. The United Nations has had to grapple with crisis situations in many parts of the world in pursuance of its mandate to maintain international peace and security. As today’s problems grow ever more global, multilateralism and solidarity are more important than ever. We should remain steadfast against the re-emerging threats on multilateralism and global cooperation. We believe that a coherent and feasible strategy for the future, committed resources, streamlining priorities combined with responsible and inspired leadership are the prerequisites to achieving a relevant and vital UN for the future. This will go a long way towards fulfilling the ideals for which the UN was formed.
Mr. President
Lesotho reaffirms its commitment to advance a collective vision of an effective United Nations to ensure a prosperous and lasting future for all our peoples.
The world is indeed witnessing a revolution in information systems and their integration into the lives of men, women and children. There can be no doubt that for some, information technology and globalization are beginning to turn theoretical possibilities into fact, as the use of computers and computer-dependent systems have resulted in improvements in basic health conditions and increases in life expectancy, efficiency and productivity. Unfortunately, the majority, who have been left out of that prosperity continue to live in conditions of extreme poverty. The challenge for the UN of the 21st century is to eliminate those disparities by bringing poor countries into the digital age.
Mr. President
This historic session of the UNGA comes at a sensitive time when the world is faced with the deadly COVID-19 pandemic which has caused economic stagnation, loss of jobs and many fatalities across the globe. This has posed serious challenges to our Organization and exposed weaknesses and vulnerabilities in societies and economies around the world.
The virus attacks all regardless of ethnicity, faith, affluence or nationality. In conflict ridden areas the situation is dire due to health systems that have collapsed. On this note we commend the Secretary General for calling for a global ceasefire in all corners of the world. We support his determination and commitment in the fight against this pandemic. Lesotho believes the international community should collectively adopt measures that are focused on a holistic approach and close coordination within the UN to contain the spread of the virus. Measures against future pandemics, should include ease of access to vaccines, medication and essential equipment. Pandemics respect neither internal nor external borders. Cooperation and collaboration across and among nations, including the essential pillars of multilateralism becomes more essential than ever.
Mr. President
The coronavirus plague has escalated the vulnerability of people in need and has created fear and despair amongst people living under oppressed circumstances. We condemn all acts that result in displacement of women and children.
Lesotho recognizes the leadership of the Under-Secretary-General and Executive Director of UN-Women, for her exceptional work in leading global efforts for Improving the living standards and the rights of women and in particular, the inception of the Gender in Humanitarian Action Programme for COVID-19. We commend all efforts to mobilize the UN system, along with all relevant United Nations Agencies that are helping in humanitarian and security interventions.
Mr. President
Lesotho welcomes and appreciates the 2019/2020 Secretary General’s trenchant progress report towards the sustainable development goals and aligns herself with the principle of leaving no one behind. The report reveals that there has been some considerable progress in the implementation of SDGs, however, it is trite that the international community is not on track to deliver by 2030.
It is also shocking to learn that the number of people suffering from hunger and malnutrition increased especially in countries in special situations like Lesotho during the reporting period, while at the same time climate change is reported to be occurring much faster than anticipated.
We are meeting here, though virtually, at an opportune time during the commemoration of the UN’s 75th anniversary, which coincides with the decade of action that is intended to increase the momentum and implementation efforts on SDGs. Indeed, our commitment to strengthen partnerships and international cooperation has never been so critical to provide solutions to our collective global challenges.
By virtue of being a least developed and landlocked country, characterized by a weak macroeconomy and fragile fiscal policy space, Lesotho will bear a major socio economic brunt of the pandemic and thus remain at high risk of being further left behind.
Mr. President
Devastated by coronavirus and weakened health systems Lesotho may not achieve the SDG on Health. In this vein, we call on development partners, the United Nations and International Financial Institutions to support the LLDCs, LDCs, SIDs and similar vulnerable states, such as Lesotho, with the necessary resources to respond to this crisis, in commitment to leaving no one behind.
While Lesotho recognizes that equitable and quality education is part of human development, I regret to inform this august virtual gathering that the current pandemic is creating an education emergency that is having devastating impacts on children in my country. The abrupt closure of schools for over four months is undoubtedly expected to lead to a decline in education outcomes. In fact, UNESCO warns that schools’ closure has the potential for increased drop-out rates which will disproportionately affect adolescent girls, further entrench gender gaps in education and lead to increased risk of sexual exploitation, early pregnancy and early forced marriages. This scenario has negative outcomes on achieving SDGs related to education, poverty, health and gender.
Mr. President
Climate change continues to be a key challenge to our efforts towards achieving sustainable development. Member States of the UN possess different levels of capacities and resources to address the causes and effects of climate change. In light of all these, Lesotho calls for urgent action at the global level and within the UN Development System to mobilize for crisis response and to set the world on the collective path for resilient, substantive and sustainable recovery.
Mr. President
The unfortunate but inescapable scale-back of the work of the Commission on the Status of Women (CSW64) due to the pandemic has hindered progress and showcasing of best practices by member states. Nonetheless, we are pleased that in March this year, the General Assembly adopted a Political Declaration which coincided with the 25th Anniversary of the Beijing Declaration and Platform for Action (BPFA) which remains the comprehensive and transformative agenda for the achievement of gender equality and empowerment of women and girls. Since its adoption in 1995, we have undeniably made significant advances on women and girl’s rights.
In Lesotho, we are making progress in the representation of women in leadership roles. There is a significant representation at the decision-making levels including in the private sector.
Mr. President
Lesotho remains convinced that the United Nations is the only universal institution that can safeguard world peace and ensure the survival of all. As we stop to ponder and reflect on the past, a new pattern of ethnic intra-state conflagrations are emerging and new dimensions have become increasingly important in international security. These include; proliferation of nuclear weapons and other weapons of mass destruction, terrorism, illicit arms trade and trafficking, drug trafficking, strains on the conflict resolution and peacebuilding efforts, threats of social and economic injustice and the plight of migrants, refugees and internally displaced persons. At the same time, racism is rearing its ugly head in some parts of the world, threatening immeasurable gains of civilization.
The record of the United Nations in the recent past in peacekeeping has been mixed. We have had unqualified success in some places, but then in others success has eluded us. Our resolve, therefore, would be, to ensure that our machinery for peace making and peacekeeping is fine-tuned to maximum precision.
First, the financing of peacekeeping operations must be put on a more secure footing. Persistent arrears, such as those we have experienced recently, cannot but have an adverse effect on the peacekeeping efforts of our Organization.
Secondly, greater attention should be paid to peace-making and preventive diplomacy, thereby reducing the prospects of conflicts, with their attendant costs. The strategy of pre-empting the eruption of conflict is, of course, closely linked to the United Nations efforts in the fields of social and economic development, because it is in the soil of poverty that the seeds of national upheavals take root and sprout. Last, but not least, the changed nature of the challenges facing the Security Council call for the restructuring of that organ to reflect the changed realities of present-day international relations. Most of the international peace-and-security matters with which the Council is currently seized pertain to developing countries or countries in transition. Thus, it is reasonable to suggest that the composition of the Security Council should include an appropriate proportion of developing countries in both the permanent and non permanent categories in line with the Ezulwini Consensus.
The Intergovernmental Negotiations on the reform of the Council has continued to address the Question of Equitable Representation on an increase in the Membership of the Security Council. It is encouraging to note that discussions have shown a general support for the need to increase the membership of the Security Council, especially of developing countries, and a subsequent need to review the Council’s composition. The general view is that the size and composition of an expanded Council should reflect more accurately the universal character of the United Nations and present-day realities. It has further been recognized that the principle of the sovereign equality of all Members of the United Nations and the concepts of equitable representation and distribution, legitimacy, effectiveness and efficiency should serve as guiding principles for the reform of the Security Council.
Mr. President
Several political questions continue to preoccupy us. The people of Israel and the Palestinians have overcome formidable obstacles. Yet the most difficult and divisive issues still remain unresolved. The peace process in that area of the Middle East is of utmost importance and must therefore be negotiated against a backdrop of continuing and satisfactory progress. We urge the international community to respond quickly, appropriately, generously, practically and flexibly to the needs of the Palestinian people with the centrality of their inalienable right to sovereignty in focus. Achievements must match expectations.
Over the past 29 years, the U.N. General Assembly has passed, to no avail, an annual vote condemning the economic, commercial and financial blockade of Cuba. As a result, the people of Cuba have been subjected to undue hardship, which has been relentless even during the global pandemic that required international humanitarian cooperation.
We renew our call for the lifting of this embargo that has had a negative impact on that country’s economy and brought hardship to the Cuban people.
In Africa, many significant developments have taken place in respect of peacekeeping that have to be understood in the context of changes in the international environment. Western countries have launched several initiatives aimed at identifying ways in which the international community can assist Africa to cope with the challenges of conflict prevention and management. While Africa, in keeping with its determination to combat conflicts on the continent, is appreciative of these gestures from its outside partners, we wish to remind the international community of the United Nations’ primary role as the guardian of world peace and stability everywhere, including in Africa.
The determination of Africa to address, through the AU, the problem of conflicts on the continent should not be misconstrued as absolving the United Nations from its responsibility for peace and security where Africa is concerned.
The situation in Western Sahara also merits our attention. The General Assembly has consistently reaffirmed the inalienable right of the people of Western Sahara to self determination. We express our disappointment at the lack of progress in this regard. Twenty-nine years have passed since the Security Council approved the Settlement Plan and subsequently established the UN Mission for the Referendum in Western Sahara (MINURSO), with the mandate to implement the plan. It is therefore unfortunate that the self-determination referendum has not been held and the Security Council appears reluctant to use all diplomatic tools at its disposal to ensure compliance with the peace plan. Lesotho will continue to stand with the people of Western Sahara in their quest for independence.
In conclusion, my delegation looks forward to close collaboration with you and all other Member States over the next year to advance a collective vision of a truly representative and effective United Nations to ensure a prosperous and lasting future for all our peoples.
I THANK YOU